U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB x Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007 ¨ Transition Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 333-102971 Freedom Bancshares, Inc. (Exact name of small business issuer as specified in its charter) Georgia 06-1671382 (State of Incorporation) (IRS Employer Identification No.) 3165 Maysville Road, Commerce, GA 30529 (Address of principal executive offices) (706) 423-2500 (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x
